PER CURIAM.
Ednamae R. Michaelis and Luke Michaelis challenge the trial court’s order vacating a final judgment which adopted a mediated settlement agreement in their lawsuit against Jerome McCormick, trustee of the John B. Richey Intervivos Trust Agreement.
In this case, the trial court entered a final judgment on May 27, 1997, adopting the terms of the mediated agreement. Thereafter, trust beneficiaries Kenneth McCormick, Robert McCormick, and Nancy Roberts (the trustee’s children) filed their motion to intervene claiming that the agreement fully distributed a trust share to' Ednamae R. Mi-chaelis in which she only had a life estate and in which intervenors claimed a remainder interest. The trial court granted the motion to intervene, and on October 27, 1997, entered an order vacating the final judgment. The Michaelises assert that once the trial court entered a final judgment adopting the *450terms of the mediated settlement, the court was required to enforce the judgment. We agree. See Dickinson v. Segal, 219 So.2d 435 (Fla.1969) (intervention may not be allowed after final judgment).
Accordingly, we reverse the trial court’s order of October 27,1997, vacating the May 27, 1997, final judgment which adopted the mediated settlement, and reinstate the May 27,1997, final judgment.
PATTERSON, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.